FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ISRAEL MENDEZ-PINEDA,                       No. 11-71993

               Petitioner,                       Agency No. A095-010-209

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Jose Israel Mendez-Pineda, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order summarily

dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary dismissal of an appeal, and review de novo claims of due process

violations. Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion by summarily dismissing Mendez-

Pineda’s appeal where he did not file a separate appeal brief or statement as

indicated on his Notice of Appeal and he failed to specify the reasons for the

appeal on his Notice of Appeal. See 8 C.F.R. § 1003.1(d)(2)(i)(A), (E); Garcia-

Cortez v. Ashcroft, 366 F.3d 749, 753 (9th Cir. 2004) (“The Notice of Appeal is

sufficiently specific if the alien explains in a short and plain statement exactly how

and why the IJ erred.”).

      We are unpersuaded by Mendez-Pineda’s contention that the BIA’s

summary dismissal denied him due process because he did not receive notice of the

briefing schedule. Mendez-Pineda did not provide any evidence to rebut the

presumption that the BIA’s briefing schedule notice was properly mailed to his

address of record. See Singh v. Gonzales, 494 F.3d 1170, 1172-73 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                           2                                     11-71993